Rose, J.,
concurring in part, dissenting in part,
with whom Springer, J., agrees:
I have little desire to assist Albert Nathaniel Lee (Lee) in any way because of the vicious, heinous crime he has committed. I concur with Lee’s convictions for attempted murder with use of a deadly weapon, robbery with use of a deadly weapon and burglary. However, I believe that the facts of this case and the United States Constitutional provision against double jeopardy require that the two convictions for sexual assault resulting in substantial bodily harm with use of a deadly weapon be modified by reducing them to sexual assault. This modification would provide little relief to Lee because he would still remain sentenced to two consecutive life imprisonment terms plus eighty additional years.
The operative facts are that Lee sexually assaulted the victim twice in her home, but did not inflict substantial bodily harm at that time or commit this rape with a deadly weapon. As the victim lay tied on the floor after the assault, Lee walked through the house. Apparently thinking that the victim may testify against him, he then took a kitchen knife and slit her throat.
From the above recited facts, I cannot see how there is sufficient evidence to title Lee’s crimes as two sexual assaults resulting in substantial bodily harm with use of a deadly weapon. When a deadly weapon is used subsequent to the crime, the use of that weapon and the harm that results are not part of the original crime, but may form the elements of a subsequent crime. In this case, Lee was convicted of attempted murder for his use of a knife on the victim and the resulting harm. I believe that in this *510case, charging Lee with both attempted murder and sexual assault resulting in substantial bodily harm with a deadly weapon violates the double jeopardy clause of the United States Constitution as interpreted by the United States Supreme Court. See Blockburger v. United States, 284 U.S. 299 (1932); Whalen v. United States, 445 U.S. 684 (1979).
In Blockburger, the Court developed an “elements” test to determine when prosecution of multiple counts constitutes double jeopardy. The Court stated that double jeopardy does not attach when each crime charged requires proof of a fact which the other does not. Blockburger, 284 U.S. at 304. In Whalen, the Court further defined the Blockburger test and stated that the query should ask whether proof of one crime will necessarily prove all the elements of the other crime. Whalen, 445 U.S. at 693-694. The Whalen court noted that crimes with different elements may overlap completely in a particular case. In this case, the crime of sexual assault with use of a deadly weapon resulting in substantial bodily harm subsumed all of the elements of attempted murder with use of a deadly weapon. Therefore, Blockburger and Whalen preclude charging the defendant with both crimes.
In addition, the evidence shows that the defendant had concluded his sexual assault on the victim before he decided to kill her. Therefore, the deadly weapon and the resulting bodily harm were not part of the sexual assault. Under these circumstances, the State should have charged Lee with two counts of sexual assault and one count of attempted murder with use of a deadly weapon. The convictions of sexual assault resulting in substantial bodily harm should be reduced to sexual assault with the maximum penalty for these crimes sustained. All other convictions should be affirmed.